[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Ruling Re: Plaintiff's Motion For Reconsideration
The motion for summary judgment was referred to this court from the short calendar as a non-arguable matter; however, at that time, it was reported that the court file could not be located. Some considerable time thereafter the file was found and delivered to the court for a determination on the summary judgment motion. At some point, plaintiff claimed the matter for oral argument which was held before a coordinate judge.
The court is in agreement with the plaintiff that it is the date and time of the actual filing of the decision which controls. "A judgment is in fact rendered . . . when the trial judge officially announces his decision orally in open court, or, out of court, signifies orally or in a writing filed with the clerk . . . the decision pronounced by him." (Emphasis added). Bogaert v. Zoning Board of Appeals, 162 Conn. 532, 535
(1972).
The motion for reconsideration is granted and the memorandum filed by this court on December 5, 1990 is hereby withdrawn; since the earlier filing rendered on the basis of, and following, oral argument controls, judgment should enter as requested in the instant motion for reconsideration.
MULCAHY, J.